EXHIBIT 10.4
 
Loan Agreement
[Unofficial Translation]
Code: No. GJC201110


 
 
Party A (Lender): Beijing Guojincheng Asset Management Co., Ltd.
Legal Representative:
Address:


Party B (Borrower): NEW ENERGY SYSTEMS GROUP
Legal Representative:
Address:
 
Through consulting, Party A and Party B achieved the following agreements:


A.  
Content

1.  
 Total loan: RMB 30,000,000

2.  
 Term: 730 days, started from the day Party A lends to Party B

3.  
 Purpose: Operating working capital

4.  
 Method: by bank transfer and cash

 
B.  
Method of Security

 
The loan shall be secured by the following method 1 and 2 (with specific signed
security agreement and letter):
 
1.  
Weihe Yu’s irrevocable joint responsibility guarantee, evidenced by the
guarantee agreement or letter;

 
2.  
539,091 shares of New Energy Systems Group’s common stock (NYSE Amex: NEWN) held
by GOLDRIVER INDUSTRIAL HOLDING LIMITED for the principal and interest under
this agreement (GJC201110);

 
3.  
Others

 
 
1

--------------------------------------------------------------------------------

 
 
C.  
Cost of loan

 
1.  
The processing fee: 0%

 
2.  
The management fee: 0%

 
3.  
The annual interest rate: 10% of the total loan

 
D.  
The repayment of the loan

 
Party B’s repayment period shall be based on the method 1 as following:
 
1.  
Party B shall repay all the principal and interest at one time when this loan is
due;

 
2.  
Party B can repay in installments

 
E.  
The performance and monitoring of the loan

 
1.  
After Party A issues the loan, it shall have the right to monitor Party B’s use
of the loan. Party A shall also have the right to inspect Party B’s operation
and financial activities and the right to ask Party B to provide complete
financial statements and other relevant information. When Party A exercises its
right, Party B should actively cooperate unconditionally.

 
2.  
Party B shall be responsible for the expenses related to this agreement and
other relevant legal services, collateral assessments, business registration,
mortgage registration, insurance, notary expenses.

 
 
2

--------------------------------------------------------------------------------

 
 
F.  
Default clause

 
1.  
The liability for inappropriate use of the loan: If Party B does not use the
loan based on this agreement, it shall be deemed to have fundamentally breached
the contract and Party A shall have the right to cancel or terminate this
agreement and shall be entitled to accelerate the loan. Party A shall be charged
a fine of 0.6% per day of the funds used inappropriately.

2.  
Late repayment of the loan: If Party B does not repay the total principal or
total interest at the due date or if Party B did not repay each advance’s
principal and interest in each loan’s due date, it shall be deemed to have
fundamentally breached the contract and Party A shall have the right to seek
repayment of all outstanding principal, interest, and shall be entitled to
receive a fine and recovering costs. Calculation of the fine: beginning from the
due date, Party B shall pay 0.6% of the total unpaid principal and interest per
day.

3.  
Unexpected default: During the term of the loan, if Party A finds Party B or its
guarantor do not operate the company well which may cause the loan not to be
repaid on the due date or caused the lost or reduction of the value of
collateral, Party A shall be entitled to ask Party B to provide additional or
other guarantee within a specific period. Party B shall provide such guarantee
without any condition. If Party B rejects or does not provide such guarantee
during the specific period, Party A shall have the right to cancel or terminate
this agreement and recall the principal, interest and other relevant expense in
advance.

4.  
All the legal expenses, security fees, investigation and evidence collection
fees, mortgage or pledge processing costs, transportation costs which occurred
due to Party B’s default shall be borne by Party B. The “cost recovery” in the
second term of this section and the “related expense” in the third term of this
section are included but not limited to the items listed above.

 
G.  
Dispute Resolution

If any dispute occurred when implementing this agreement, both Parties should
negotiate for settlement. If negotiation cannot resolve the dispute, either side
shall file a suit at Party A’s local People’s Court.
 
H.  
Others

1.  
If Party B needs financing, including equity investment, introduction of
strategic investors or share ownership restructure, Party A shall have priority.

2.  
The loan certificate and any other written documents related to this agreement
are integral parts of this agreement and shall have the same legal effect.

 
I.  
Enter into force and effect

This agreement shall be effective once both Parties signed and sealed it. The
agreement shall have two original copies with each party holding one. The
original copies shall have the same effect.
 

Party A (Official Seal):  Party B (Official Seal): Signature of legal
representative: Qin Liu Signature of legal representative: Weihe Yu Date:  April
21, 2011 Date:  April 21, 2011

 
 
 
 
 
 
 
 
 
3